2015 UT App 5
_________________________________________________________

               THE UTAH COURT OF APPEALS

    STATE OF UTAH, IN THE INTEREST OF M.A., A PERSON UNDER
                    EIGHTEEN YEARS OF AGE.


                             G.A.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                       Per Curiam Decision
                         No. 20140808-CA
                       Filed January 2, 2015

         First District Juvenile Court, Logan Department
                   The Honorable Larry E. Jones
                            No. 1081016

           Bryan P. Galloway, Attorney for Appellant

         Sean D. Reyes and John M. Peterson, Attorneys
                         for Appellee

                Martha Pierce, Guardian ad Litem

     Before JUDGES GREGORY K. ORME, JAMES Z. DAVIS, AND
                 MICHELE M. CHRISTIANSEN.


PER CURIAM:

¶1      G.A. (Father) appeals the order terminating his parental
rights to M.A. We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision, the
result must be against the clear weight of the evidence or leave the
appellate court with a firm and definite conviction that a mistake
has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation
                              In re M.A.


and internal quotation marks omitted). We “review the juvenile
court’s factual findings based upon the clearly erroneous
standard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding
of fact is clearly erroneous when, in light of the evidence
supporting the finding, it is against the clear weight of the
evidence. See id. Therefore, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3      Father asserts that the juvenile court erred by finding that he
abandoned his child and that reasonable efforts were made to
reunite him with his child. The juvenile court found multiple
grounds supporting the termination of Father’s parental rights.
Pursuant to Utah Code section 78A-6-507, the finding of a single
enumerated ground will support the termination of parental rights.
See Utah Code Ann. § 78A-6-507 (LexisNexis 2012). Therefore, it is
sufficient if the evidence supports any of the grounds for
termination found by the juvenile court. The juvenile court found
that Father abandoned his child by failing to show the normal
interest of a natural parent, without just cause. See id. § 78A-6-
507(1)(c).

¶4      The record supports the juvenile court’s determination that
Father abandoned his child. Utah Code section 78A-6-307(2)
provides that when placing a child in the custody of another
natural parent, with whom the child was not residing, the juvenile
court shall make a specific finding regarding the fitness of the
parent and ensure the safety and appropriateness of the placement.
See id. § 78A-6-307(2)(d). In order to do so, the Division of Child
and Family Services (Division) must visit the parent’s home,
comply with the criminal background check described in Section
78A-6-308, and check the Division’s management information
system for any previous reports of abuse or neglect. See id.

¶5     Father refused to permit DCFS access to his home. The
juvenile court determined that Father’s ongoing refusal to permit




20140808-CA                       2                   2015 UT App 5
                             In re M.A.


compliance with the requirements set forth in Section 78A-6-307(2)
precluded the court from making any placement with Father. The
juvenile court also found that Father missed nearly half of his
possible visits with his child, and that his unwillingness to comply
with the statutory requirements was unreasonable and prevented
the establishment of a stable and meaningful parent-child
relationship. The juvenile court also determined that Father’s
refusal to participate in any service plan during the case, and his
history of domestic violence, made it impossible to return the child
to his care. Father fails to demonstrate that the juvenile court erred
by determining that Father abandoned his child by failing to show
the normal interest of a natural parent, without just cause.

¶6      Father next asserts that the juvenile court erred by
determining that reasonable efforts were made to reunite him with
his child. However, in cases of abandonment, the juvenile court is
not required to find that the Division provided reasonable efforts
to reunite a parent with his or her child before terminating parental
rights. See Utah Code Ann. § 78A-6-507(3)(a). Although a finding
of reasonable efforts to reunite Father with his child was not
required to terminate Father’s parental rights, the juvenile court
determined that Father declined to participate in services and that
the Division made reasonable efforts given the circumstances of
this case. Father fails to demonstrate that the juvenile court erred
by terminating his parental rights based upon his assertion that
reasonable efforts were not made to reunite him with his child.

¶7     Father next asserts that there was insufficient evidence to
support the juvenile court’s determination that it was in his child’s
best interest to terminate Father’s parental rights. If the juvenile
court determines that there are sufficient grounds to terminate
parental rights, in order to actually do so, the court must next find
that the best interest and welfare of the child are served by
terminating the parent’s parental rights. See In re R.A.J., 1999 UT
App 329, ¶ 7, 991 P.2d 1118. Furthermore, “when a foundation for
the [juvenile] court’s decision exists in the evidence, an appellate




20140808-CA                       3                  2015 UT App 5
                             In re M.A.


court may not engage in a reweighing of the evidence.” In re B.R.,
2007 UT 82, ¶ 12.

¶8      In conducting the best interest analysis, the juvenile court
first determined that Father abandoned his child by failing to show
the normal interest of a natural parent, without just cause. The
juvenile court determined that Father’s refusal to comply with the
minimum statutory requirements set forth in section 78A-6-307 was
unreasonable and prevented the establishment of a stable and
meaningful parent-child relationship.

¶9     At the same time, M.A. is attached to his foster family. He
looks to his foster mother for his primary support. M.A. has
developed a bond of love and affection for the foster parents, and
his foster family loves him and wishes to adopt him. The foster
family provides the love, affection, and stability of a permanent
family. Thus, Father fails to demonstrate that the juvenile court’s
determination that it is in the child’s best interest to terminate
Father’s parental rights is against the clear weight of the evidence.
Because “a foundation for the court’s decision exists in the
evidence,” we affirm the juvenile court’s order terminating Father’s
parental rights. See In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435.




20140808-CA                      4                   2015 UT App 5